Citation Nr: 1548434	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  05-41 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right knee arthritis, to include osteoarthritis and degenerative joint disease.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left knee arthritis, to include osteoarthritis.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right ankle arthritis, to include degenerative joint disease and degenerative changes of the medial and lateral malleolar articulations.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left ankle arthritis, to include degenerative joint disease and degenerative changes of the medial and lateral malleolar articulations.

5.  Entitlement to service connection for a back disability.

6.  Entitlement to service connection for a neck disability.

7.  Entitlement to service connection for hearing loss.

8.  Entitlement to service connection for tinnitus.

9.  Entitlement to service connection for chronic headaches.

10.  Entitlement to service connection for a right hip disability.

11.  Entitlement to service connection for a right tibia anomaly.

12.  Entitlement to service connection for a left tibia anomaly.

13.  Entitlement to service connection for right lower extremity nerve damage, to include sciatica.

14.  Entitlement to service connection for left lower extremity nerve damage, to include sciatica.

15.  Entitlement to service connection for right heel degenerative joint disease.

16.  Entitlement to service connection for left heel degenerative joint disease.

17.  Entitlement to a rating in excess of 30 percent for bilateral pes planus.

18.  Entitlement to an initial compensable rating for hallux rigidus, left foot.

19.  Entitlement to an initial compensable rating for hallux rigidus, right foot.

20.  Entitlement to total disability based on individual unemployability (TDIU). 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had active service from June 1962 to June 1965, and from August 1965 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which is the agency of original jurisdiction (AOJ).

The Veteran testified for this appeal at a Board hearing at the RO in August 2015, as well as at RO formal hearings in November 2004 and April 2009.

The Veteran was previously represented by an attorney who is no longer accredited to practice in VA proceedings; the Veteran was notified of this fact in July 2015.  In June 2015, the Veteran submitted a form to appoint the Veterans of Foreign Wars (VFW) as his representative (VA Form 21-22); however, this organization did not cosign this form to accept the appointment.  Thereafter, in August 2015, the Veteran appeared at his Board hearing without a representative, and the Veterans Law Judge confirmed on the record at the hearing that the Veteran had no representative at that time.  Accordingly, the Veteran currently has no representative for his appeal.

In an August 2004 rating decision, the AOJ denied an increased rating for pes planus, service connection for back and neck disabilities, and entitlement to a TDIU.  The Veteran perfected an appeal of these issues in September 2005.  

In July 2010, the AOJ denied service connection for the other conditions listed on the first page of this decision, in addition to service connection for osteoarthritis  of the left and right first metatarsal phalangeal (MTP) joint and hallux limitus.  The Veteran perfected an appeal from these determinations in August 2013.  

Thereafter, in August 2013, the AOJ granted service connection for hallux rigidus of the left and right first MTP joint, which had been claimed as osteoarthritis and hallux limitus, as associated with the Veteran's pes planus, and assigned a noncompensable (0 percent) rating for each foot, effective as of March 26, 2009.  This was a full grant of those service connection issues on appeal.  The Veteran then appealed, however, from the initial rating that was assigned for his bilateral hallux rigidus.  He perfected an appeal for these two issues in August 2014.  

The AOJ previously denied service connection for conditions of the knees and ankles, characterized as arthritis of the legs in a March 1994 rating decision, which clearly discussed the Veteran's contentions regarding the knees and ankles.  As discussed below, this decision became final, although subsequent decisions for these issues did not become final.  A threshold question in any claim where a prior decision has become final is whether new and material evidence has been received to reopen the claim.  Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).  Thus, these issues are recharacterized for this appeal.  As discussed below, these claims will be reopened; however, development is required for the merits of the claims.  

The Board notes that the AOJ adjudicated "degenerative changes of the medial and lateral malleolar articulations" as a separate issue in the July 2010 rating decision.  Nevertheless, these are parts of the ankle joint; thus, this issue is more properly characterized as part of the issue of service connection for arthritis of the ankles. 
 
The AOJ also notified the Veteran, via letters in January 2005 and January 2007, that his claim for a back disability had been previously denied in March 1994, and that new and material evidence would be required to reopen this claim.  The March 1994 rating decision only addressed arthritis of the lower legs (including the ankles), knees, and the left toe; there was no mention of the back or lumbar spine, and no other ratings decisions addressed the back.  Thus, this is an original claim.

The Veteran submitted a standard notice of disagreement (VA Form 21-0958) on October 16, 2015, listing several issues.  The AOJ notified the Veteran in an October 23, 2015, letter that this notice of disagreement was not considered valid because it did not clearly identify specific issues or rating decisions with which he disagreed.  The AOJ noted that the decision date identified of August 26, 2015, did not correspond with any notice letter (or decision date); and the issues identified also did not correspond with any notification letter (or decision).  The AOJ notified the Veteran that he had 60 days to provide information to clarify his notice of disagreement to keep his appeal viable, and that he should complete a standard claim form (VA 21-526EZ) if he wished to claim any new conditions.

The Board observes that some of the issues listed in the October 16, 2015, notice of disagreement are already on appeal and are addressed herein.  First, the Veteran identified an issue of service connection and earlier effective date for hallux rigidus of the left and right foot, stating that he was seeking a 100 percent rating, including for all secondary conditions, effective as of March 26, 2009.  As noted above, the Veteran has already been awarded service connection for bilateral hallux rigidus, and the issues entitlement to a higher initial rating for bilateral hallux valgus, which is already effective as of March 26, 2009, are already on appeal herein.  Moreover, any disagreement with the effective date assigned must be received within one year of the initial rating decision, and this notice of disagreement was more than one year after the August 2013 rating decision that granted service connection and an initial rating and effective date for bilateral hallux rigidus.  Thus, an appeal of the effective date assigned would be dismissed.  See 38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2015); Rudd v. Nicholson, 20 Vet. App. 296 (2006).

Further, in his October 16, 2015, notice of disagreement, the Veteran identified issues of service connection and earlier effective date for back and neck disabilities as secondary to pes planus, stating that he was seeking a 100 percent rating, effective as of February 2004.  The issues of service connection for back and neck disabilities are on appeal herein, and the issues of a disability rating and effective date may not be addressed until after service connection is granted for a condition.

The Veteran submitted another standard notice of disagreement (VA Form 21-0958) on October 30, 2015.  In a November 2015 letter, the AOJ notified the Veteran that this notice of disagreement was inadequate because it was received more than one year after the August 2013 rating decision for the issues identified therein.  This notice of disagreement, however, was for the evaluation of the disabilities of hallux rigidus, left and right first MPT joint, and the Veteran stated that he wanted a 100 percent including all secondary conditions, from March 26, 2009.  Again, the issues of entitlement to a higher initial rating for hallux rigidus of each foot, effective since March 26, 2009, are already on appeal and addressed herein.  

The Veteran also stated on this October 30, 2015, form that he had previously been awarded a 20 percent rating for hallux limitus, with an overall rating of 40 percent, in 1998; and he questioned why the ratings for hallux rigidus were now "reduced" to 0 percent.  There appears to be a misunderstanding of the prior ratings; there was no rating reduction.  The Veteran did have a combined service-connected rating of 40 percent effective as of August 12, 1998, for pes planus rated as 30 percent disabling and dermatitis of the groin rated as 10 percent disabling.  See April 2008 rating code sheet.  In an April 2008 rating decision, the Veteran was awarded special monthly pension based on the need for aid and attendance, effective as of July 5, 2005.  The April 2008 rating code sheet noted that he had a 40 percent combined evaluation for pension purposes, and that nonservice-connected (NSC) pension would be granted if the Veteran was within the income limits.  Service connection had previously been denied for arthritis of the left big toe, and rating code sheets noted that this condition was nonservice-connected, or NSC.  The Veteran was not entitled to service-connected compensation for a disability of either big toe, to include hallux rigidus, hallux limitus, or arthritis, prior to the awards of service connection for hallux rigidus in the August 2015 rating decision.  

In the October 16, 2015, notice of disagreement, the Veteran also identified issues of service connection and earlier effective date for aid and attendance that he indicated had been awarded by VA for 24-hour supervision, stating that he was seeking a 100 percent rating, effective as of July 5, 2005.  As was discussed during the August 2015 hearing, the Veteran was previously awarded special monthly pension based on the need for aid and attendance, effective since July 5, 2005.  

The reopened claims of service connection for arthritis of the bilateral knees and ankles, all of the original service connection claims, the increased rating claims for pes planus and bilateral hallux rigidus, and the TDIU claim are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The RO previously denied entitlement to service connection for arthritis in the lower legs, including the knees and ankles, in a March 1994 rating decision; the Veteran was notified of the denial and his appellate rights at that time, but he did not appeal and no new and material evidence was received in the appeal period.

2.  The RO denied claims to reopen service connection for arthritis in the ankles in March 2005 and March 2006; however, new and material evidence was received within one year of each of these decisions, such that they did not become final.

3.  Evidence received since the last final denial of arthritis in the ankles and knees in March 1994 is pertinent to a basis for the prior denial, triggers VA's duty to assist, and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The March 1994 RO denial of service connection for right knee arthritis was the last denial to become final, but new and material evidence has been received to reopen the claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991 & 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (1993 & 2015). 

2.  The March 1994 RO denial of service connection for left knee arthritis was the last denial to become final, but new and material evidence has been received to reopen the claim.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103. 

3.  The March 1994 RO denial of service connection for right ankle arthritis was the last denial to become final, but new and material evidence has been received to reopen the claim.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103.

4.  The March 1994 RO denial of service connection for left ankle arthritis was the last denial to become final, but new and material evidence has been received to reopen the claim.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In determining the finality of a previous denial, after the AOJ issues an initial determination for a claim, a claimant may initiate an appeal by submitting a notice of disagreement within one year after notice of the denial of the claim.  If a timely notice of disagreement is received, a statement of the case (SOC) must be issued.  Then, the claimant has 60 days after the date of notice of the SOC, or one year from the date of notice of the initial adverse determination, whichever is the later, to file a substantive appeal to perfect an appeal the Board.  38 C.F.R. §§ 20.200, 20.302.  If a timely appeal is not received, the AOJ's determination will become final, unless new and material evidence is received within the appeal period, in which case the claim will remain pending.  See 38 U.S.C.A. § 7105(c) (West 1991 & 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (1993 & 2015); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim.  For claims to reopen that are received on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the prior final denial, and it must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  For the purpose of determining whether submitted evidence is new and material so as to reopen, the evidence is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  VA should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened.  Id. at 118.  There must be new and material evidence as to at least one, but not all, of the bases for the prior denial.  Id. at 120.  The phrase "raises a reasonable possibility of substantiating the claim" has been interpreted as "enabling rather than precluding reopening."  Id. at 121.

In this case, the AOJ denied service connection for arthritis in both legs via a March 1994 rating decision that contemplated X-rays showing degenerative changes in the medial and lateral malleolar articulations, and discussion of degenerative changes in the ankles and knee pain.  Thus, the Veteran was clearly on notice that his claims for arthritis in the ankles and knees was denied in this rating decision.  The Veteran was notified of this determination and his appellate rights in March 1994, but he did not appeal, and no new and material evidence was received within one year of the denial.  Therefore, the March 1994 RO denial became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103; Bond, 659 F.3d at 1367-68.  

In June 1995, more than a year after the March 1994 rating decision, the Veteran submitted a claim asserting that he had damage to his knees and arthritis in his ankles and knees due to falling because of his feet disability, or pes planus.  The AOJ issued rating decisions in January 1996, March 1999, and November 1999 that addressed an increased rating for pes planus, but they did not address service connection for the claimed disabilities in the knees or ankles.

In a March 2005 rating decision, the AOJ denied a claim to reopen service connection for the legs and feet, based on the Veteran's September 2004 claim for degenerative arthritis of the feet and ankles.  The knees were not mentioned.  The Veteran was notified of this denial and his appellate rights in March 2005.  Nevertheless, in July 2005, less than one year later, he submitted a statement regarding his history of symptoms in the ankles and feet and medical literature from various sources.  He argued that his arthritis of the feet, knees, and ankles were due to his flat feet.  VA medical records were also received during this period.  The AOJ treated the July 2005 statement as a new claim; however, this statement and evidence constituted new and material evidence as to the knees and ankles and a possible relationship to his service-connected pes planus.  Because this evidence was received within one year of the March 2005 rating decision, the March 2005 rating decision did not become final.  38 C.F.R. § 3.156(a),(b).

The AOJ issued a rating decision in March 2006 that denied a claim to reopen for arthritis of the legs, which would have contemplated the knees and ankles based on the July 2005 claim and the referenced March 1994 prior denial.  The Veteran was again notified of this denial and appellate rights.  In August 2006, however, he submitted a letter from one of his providers that included opinions linking the Veteran's ankle and knee disabilities to his pes planus.  Presuming these opinions to be credible, as required for determining whether new and material evidence has been received, this was pertinent to the reasons for the prior denial.  Thus, it was new and material evidence, and the March 2006 decision did not become final.  Id.

The next time the claims for service connection for the knees and ankles was adjudicated was in a July 2010 rating decision.  Meanwhile, the Veteran's claims for service connection for the back and neck, also claimed as secondary to altered gait and other manifestations of his pes planus, had been ongoing since 2004.  Many varieties of pertinent lay and medical evidence have been associated with the claims file since the last final denial of the claims for knees and ankles.  New and material evidence has been received, and the claims are reopened.  38 C.F.R. § 3.156(a).



ORDER

New and material evidence having been received, the claim of service connection for right knee arthritis, to include osteoarthritis and degenerative joint disease, is reopened; the appeal is granted to this extent.  

New and material evidence having been received, the claim of service connection for left knee arthritis, to include osteoarthritis, is reopened; the appeal is granted to this extent.  

New and material evidence having been received, the claim of service connection for right ankle arthritis, to include degenerative joint disease and degenerative changes of the medial and lateral malleolar articulations, is reopened; the appeal is granted to this extent.  

New and material evidence having been received, the claim of service connection for left ankle arthritis, to include degenerative joint disease and degenerative changes of the medial and lateral malleolar articulations, is reopened; the appeal is granted to this extent.  


REMAND

The Veteran argues that all of his claimed conditions are secondary to pes planus.

There is an indication of outstanding medical evidence that may help substantiate the Veteran's claims.  The last VA treatment records in the claims file are dated in July 2010, and the Veteran's prior attorney noted in an August 2013 letter that he had received VA treatment through that date.  Further, a June 2004 award letter from the Social Security Administration (SSA) indicates that the Veteran was found disabled for SSA purposes effective since February 6, 2004.  It does not appear that any efforts were made to obtain the medical records or determinations associated with the Veteran's SSA disability benefits.  These records should be obtained, as they may be pertinent to the claims on appeal.  38 C.F.R. § 3.159.  

The Veteran submitted additional pertinent evidence, including medical literature from various sources, shortly after his August 2015 hearing.  He did not submit a waiver of review of such evidence by the AOJ, and his substantive appeal for at least some of the issues on appeal was received prior to February 2013.  See 38 C.F.R. §§ 20.800, 20.1304(c).  Further, the July 2010 and February 2013 VA examiners, who provided opinions for the Veteran's service connection claims, did not have this information available for review, or any pertinent VA treatment records dated since July 2010.  

The January 2010 VA audiological examination established a hearing loss disability for VA purposes through pure tune thresholds, but the examiner opined that the condition was less likely as not related to the Veteran's in-service noise exposure, which he reported as occurring during combat and service in the infantry and artillery, based on pure tone thresholds.  The examiner did not provide sufficient rationale for this opinion, and the Veteran has also asserted that his hearing loss and tinnitus are related to his pes planus due to the way he holds his head.  Thus, a new opinion regarding direct and secondary service connection is needed.

In addition, if the Veteran engaged in combat with the enemy during service, he would be entitled to certain relaxed evidentiary requirements for service injury and possibly service incurrence, if there is no clear and convincing evidence otherwise.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Reeves v. Shinseki, 682 F.3d 988, 998-1000 (Fed. Cir. 2012).  The currently available evidence does not establish combat for these purposes.  Thus, the Veteran's service personnel records should be obtained to determine if he qualifies for the combat presumption.

The February 2013 VA examiner did not discuss or appear to consider the other medical literature that had been submitted previously, or the private medical opinions of record, to include from Dr. Goldberg in August 2006 and from Dr. Mathew in February 2007, that suggest a link between some of the Veteran's claimed disabilities and his pes planus.  Instead, the VA examiner stated that each of the claimed conditions was not due to or a result of the service-connected pes planus because there was no medical research or scientific literature to support this conclusion.  The examiner later gave additional explanations based on the results of X-rays and the effects of aging; however, very little rationale was provided for these opinions.  The medical literature and private medical opinions of record do provide some support for a link between various conditions and the effects of pes planus in certain circumstances.  The medical opinions, however, are insufficient to establish service connection because they did not appear to have all of the Veteran's complicated medical history available for review.  Further, the medical literature cannot establish service connection on its own, as it must be interpreted by a medical professional under the particular circumstances of the Veteran's case.  

Additionally, the February 2013 VA examiner did not give an opinion as to whether any of the Veteran's claimed disabilities was aggravated by his pes planus, which is a prong of secondary service connection that must be addressed.  38 C.F.R. § 3.310.

Although the Veteran has primarily argued for secondary service connection, he also indicated in a January 2006 letter that he had complications with his ankles, feet, and legs shortly after service, which he asserted was shown by VA treatment records from 1975 to 1977.  The claims file includes VA records from this time period, as well as the Veteran's service treatment records.  A medical opinion is necessary as to any relationship between the current disabilities and any events, injuries, or diseases service, i.e., direct service connection.

With regard to headaches, the February 2013 VA examiner stated that the Veteran reported tension headaches due to stress from a business in the past, which had resolved at the time of the examination.  The examiner noted that there was no diagnosis of migraines.  The examiner did not provide any opinion as to the etiology of the headaches; however, even if a disability later resolves, service connection may be granted for the disability that was present during the course of the appeal.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Veteran's claim for headaches appears to have been received in March 2009.  Thus, a medical opinion is needed, with consideration of all pertinent evidence.

The Veteran has asserted that the February 2013 VA examiner did not consider the correct symptoms of his pes planus and other disabilities.  He asserts that an examiner by a podiatrist is needed.  As the Veteran has claimed many disabilities as secondary to his foot disability, however, the Board believes that an orthopedic examination would be more appropriate.  If that examiner indicates that other qualifications are needed to fully describe the Veteran's disabilities or respond to the questions posed, then another examination or opinion may be obtained.

The Veteran's TDIU claim is inextricably intertwined with his other claims on appeal, and the VA examiner should describe the effects of his claimed disabilities on his employability, in light of his prior education and work history.  The Veteran has reported many different types of employment, including several that did not require him to be on his feet much.  Although the Veteran received SSA disability benefits effective in February 2004, this was when he was temporarily paralyzed after a fall.  The evidence indicates that he later regained some function and returned to work, and that he uses a wheelchair and other assistive devices, but is able to stand and walk to some extent.  It is unclear if he is currently employed.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any outstanding VA treatment records dated since July 2010.  

2.  Obtain copies of the Veteran's service personnel records, or other evidence that may establish combat service for VA purposes.  

Determine whether the Veteran engaged in combat with the enemy pursuant to 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), based on all available evidence.  

3.  Obtain copies of any records and determinations associated with the Veteran's SSA disability benefits.  

4.  For all of the above, all requests and responses should be documented, and all records received must be associated with the claims file.  If any records are not available, notify the appellant of the attempts and any further attempts that will be made, and allow an opportunity to provide any missing records.

5.  After completing the above to the extent possible, schedule the Veteran for a VA orthopedic examination to determine the current severity of his pes planus and hallux valgus, the nature and etiology of his conditions claimed as secondary to his service-connected pes planus, and any effects on his employability.  

The examiner should be advised of whether the evidence shows that the Veteran engaged in combat with the enemy.

If the examiner deems that another type of examination is necessary to respond to any of the questions posed, such an examination should be scheduled, or another medical opinion should be obtained, as appropriate.  

The examiner(s) should review the entire claims file, and respond to the following:

NOTE:  The examiner must provide reasons for all opinions, with rationale that is consistent with the available lay and medical evidence.  

If the examiner rejects lay reports, a reason must be provided.  Lay statements cannot be rejected due solely to a lack of medical documentation, although this may be considered with other evidence.  The examiner is advised that, if the evidence shows that the Veteran engaged in combat with the enemy, his lay statements regarding symptoms during combat service are sufficient to establish their existence at that time. 

The examiner should consider the medical literature in the claims file, as well as the private medical opinions of record, to include from Dr. Goldberg in August 2006 and from Dr. Mathew in February 2007.

If an opinion cannot be provided without resort to speculation, the examiner should explain why a non-speculative opinion cannot be offered.

(a)  With regard to secondary service connection:

(1)  Identify all current disabilities of the right and left ankle, to include degenerative changes of the medial and lateral malleolar articulations; right and left knee; back; neck; hearing loss; tinnitus; right hip; right and left tibia; nerve damage in the right and left lower extremities, to include sciatica; right and left heels, to include degenerative joint disease.

Also, does the Veteran have a current headache disability, to include tension headaches or migraine headaches?  If there is no present disability, identify the last date of disability, and whether it has existed since March 2009.

(3)  Was any of these current disabilities at least as likely as not (probability of 50 percent or more) proximately caused by the service-connected pes planus or hallux rigidus?  

Was any headache disability that has existed during the course of the appeal since March 2009, even if it later resolved, at least as likely as not proximately caused by the service-connected pes planus or hallux rigidus?  

(4)  Also, if there was no causation, was any current disability, or headache disability since March 2009, as likely as not proximately aggravated (worsened beyond its natural progression) by pes planus or hallux rigidus?  

If aggravation is found, identify the baseline level of each disability prior to any such aggravation, to the extent possible, based on the available evidence.

(b)  With regard to direct service connection:  Was any current disability of the bilateral knees and ankles, and any hearing loss or tinnitus, at least as likely not (50 percent probability or more) incurred as a result of injury or disease during service?  

(c)  With regard to increased ratings:  Record and measure the nature and severity of the Veteran's symptoms of bilateral pes planus and hallux rigidus. 

(d)  With regard to TDIU: 

Ask the Veteran his employment status and history, to include any dates of unemployment in the past, and whether he is currently employed.  

Describe the functional impairment and effects on employment of the Veteran's bilateral pes planus and hallux rigidus, and any other disabilities that may be service-connected upon remand.  Provide an opinion as to whether the service-connected disabilities would preclude substantially gainful employment consistent with the Veteran's prior work history, training, and education, without regard to age or the effects of nonservice-connected conditions.

4.  Readjudicate the issues on appeal, to include with consideration of the combat presumption rules.  If any claim remains denied, provide a Supplemental Statement of the Case before returning the matter to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


